Citation Nr: 1448726	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-11 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1963 to August 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, the matter of the rating for PTSD was remanded (by a Veterans Law Judge other than the undersigned) for issuance of a statement of the case (SOC).  A SOC was issued in August 2014.  The Veteran's representative perfected an appeal in the matter in August 2014 (see VA Form 646), and it is therefore before the Board (albeit not certified on appeal by the RO).  The case is now reassigned to the undersigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


REMAND

Regarding the rating for PTSD, an October 2014 brief by the Veteran's representative requested a remand for a contemporaneous examination, noting the Veteran reported his symptoms had increased in severity.  The most recent VA examination to evaluate the PTSD was in May 2013.  A June 2013 VA mental health medication management note shows the Veteran reported his PTSD symptoms had increased in severity.  In light of the allegation of (and clinical record suggesting) worsening, a new examination to ascertain the current severity of the disability is necessary.  

The matter of entitlement to a TDIU rating is inextricably intertwined with the matter of the rating for PTSD, and consideration of that claim must be deferred pending the resolution (development and readjudication) of the PTSD claim.

Furthermore, a February 2010 Social Security Administration (SSA) inquiry response shows that that the appellant was receiving SSA disability benefits.  The SSA decision awarding the appellant SSA disability benefits and the record upon which the award was based are not associated with the record, and do not appear to have been sought.  SSA records are constructively of record, and VA is obligated to obtain such records unless it is found that they would not be relevant.  As the Board cannot conclude that the records would not be relevant, they must be sought.  

The case is REMANDED for the following:

1. The AOJ must obtain from SSA copies of their decision awarding the appellant SSA disability benefits and the record upon which the award was based.  If such records are unavailable, the reason for their unavailability must be explained for the record.

2. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for PTSD from July 2014 to the present (to specifically include treatment at the Mountain Home, Tennessee VA Medical Center).

3. Thereafter, the AOJ should also arrange for a psychiatric evaluation of the Veteran to assess the current severity of his PTSD.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should also have available for review the 38 C.F.R. § 4.130 schedular criteria for rating mental disorders.  The examiner should note the presence or absence of each symptom listed in the criteria for ratings above 50 percent (and also note any symptoms of similar gravity found that are not listed).  

The examiner should also (based on review of the record and interview and examination of the Veteran) offer an opinion regarding the impact of the Veteran's service-connected PTSD on his ability to engage in substantially gainful employment consistent with his education and experience.  The examiner should offer comment as to the types of employment that would be precluded by such disability and also the types of employment, if any, which would remain feasible despite the PTSD.

The examiner must explain the rationale for all opinions.

4. The AOJ should then review the entire record and readjudicate the issues on appeal.  For the TDIU claim, consider the provisions of 38 C.F.R. § 4.16(b) if the schedular criteria remain unmet.  If either claim remains denied, issue an appropriate supplemental SOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

